   Case: 1:21-cv-00475-MRB Doc #: 11 Filed: 07/27/21 Page: 1 of 20 PAGEID #: 48




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

DAN HILS, et al.                        :       Case No. 1:21cv475
                                        :
               Plaintiffs,              :       Judge Barrett
                                        :
       v.                               :
                                        :
GABRIEL DAVIS, et al.                   :       MEMORANDUM IN OPPOSITION
                                        :       TO PLAINTIFFS’ MOTION FOR
                                                TEMPORARY RESTRAINING
                                        :       ORDER AND PRELIMINARY
                                                INJUNCTION
            Defendants.             :
______________________________________________________________________________

       Plaintiffs’ Complaint and Motion for a Temporary Restraining Order is a

misguided attempt to shoehorn a labor dispute into a federal case. More troubling is

the substance of their argument: essentially, the public has a right to be present and

to record public officials engaged in their official duties no matter where the public

official is located. This dramatic expansion of First Amendment jurisprudence is as

unsupported as it is foolhardy. It would eviscerate the government’s ability to place

reasonable time, place, and manner restrictions on recordings by members of the

public at large. It would also eliminate the government’s right, as an employer, to

reasonably limiting the speech of its employees pursuant to their official duties.

       The logical consequence of Plaintiffs’ arguments is an unqualified right to

record in any setting in which a public official is carrying out a public duty—whether

that be a police officer interrogating a suspect at the police district; a sensitive

personnel discussion among public employer management within a private office; or



{00344861-1}                                1
    Case: 1:21-cv-00475-MRB Doc #: 11 Filed: 07/27/21 Page: 2 of 20 PAGEID #: 49




an investigatory interview conducted by an administrative agency such as the

Cincinnati Citizen Complaint Authority in a private conference room.

         Thankfully, the Court need not accept the premise of Plaintiffs’ arguments

because there is no binding precedent that dictates such a disruptive result. Rather,

as simple logic indicates, their arguments are misguided and should be rejected.

    I.      Background

         The Citizen Complaint Authority (CCA) was created and codified as a result of

the historic Collaborative Agreement regarding police practices in Cincinnati. In re

Cincinnati Policing, S.D.Ohio No. C-1-99-317. The purpose behind the CCA is to

foster more trust and cooperation between the police and the public by conducting

independent, civilian investigations into police conduct, including uses of force. State

v. Cincinnati Citizen Complaint Authority, 139 N.E.3d 947, 2019-Ohio-5349 (1st

Dist.), ¶ 1. Because the CCA conducts administrative investigations into whether

City employees followed City policies and practices, providing truthful and accurate

information to the CCA is a condition of the City employees’ employment. Cincinnati

Administrative Code, Article XXVIII, Section 2-B.1 Consistent with their rights under

the collective bargaining agreement, officers may have a representative from their

union present during the interview conducted by the CCA investigator. See CAC, Art.

XVIII Sec. 3-B. These interviews are conducted inside the offices of the CCA, and they




1The Cincinnati Administrative Code is available online at
https://library.municode.com/oh/cincinnati/codes/code_of_ordinances?nodeId=THADCO_ARTXXVIII
CICOAU_S1PU.

{00344861-1}                                 2
   Case: 1:21-cv-00475-MRB Doc #: 11 Filed: 07/27/21 Page: 3 of 20 PAGEID #: 50




are not open to the public. The interviews are essentially a civilian equivalent of

interviews conducted by the CPD Internal Investigations Section.

         The present dispute involves Plaintiffs Knapp, Byrne, and Burch, all of whom

were interviewed by a CCA investigator. Complaint, ¶¶ 3-5. Plaintiff Hils, who is the

current president of the Fraternal Order of Police, Lodge #69 (“FOP”), was present to

represent those officers during the interviews in his capacity as a union

representative. Id. ¶ 2. Importantly, all Plaintiffs were present in this private City

office because of their roles as City employees. None were present as members of the

public at large, nor as a member of the press. Plaintiffs maintain that they have a

right to record the interviews. There is a factual dispute over whether the interviews

were recorded in their entirety by the CCA.

   II.      Standard of Review

         In order for Plaintiffs to prevail in receiving a temporary restraining

prohibiting the City from preventing or limiting the recording of CCA interviews,

Plaintiffs must prove four things: (1) the moving party has a strong or substantial

likelihood of success on the merits; (2) the moving party will suffer irreparable harm

unless injunctive relief is granted; (3) the requested relief will cause substantial harm

to third parties; and (4) injunctive relief is in the public interest. Ne. Ohio Coal. for

Homeless & Service Emps. Int’l Union v. Blackwell, 467 F.3d 999, 1009 (6th Cir.

2006).    As this Court has explained, the “[p]laintiff bears the heavy burden of

demonstrating his entitlement to a TRO.” ABX Air, Inc. v. Int’l Brotherhood of

Teamsters, Airline Div., 2016 U.S. Dist. LEXIS 169221 (S.D. Ohio Dec. 7, 2016).



{00344861-1}                               3
    Case: 1:21-cv-00475-MRB Doc #: 11 Filed: 07/27/21 Page: 4 of 20 PAGEID #: 51




Further, an “injunction is an extraordinary remedy which should be granted only if

the movant carries his or her burden of proving that the circumstances clearly

demand it.” Overstreet v. Lexington-Fayette Cnty. Gov’t, 305 F.3d 566, 573 (6th Cir.

2002) (citing Lear v. Daeschner, 288 F.3d 729, 739 (6th Cir. 2000)). “Although no one

factor is controlling, a finding that there is simply no likelihood of success on the

merits is usually fatal.” Gonzales v. Nat’l Bd. of Med. Exam’rs, 225 F.3d 620, 625 (6th

Cir. 2000).

    III.    Argument

        This Court should deny Plaintiffs’ motion for a TRO because at most their

allegations allege a labor dispute, not a federally cognizable action. First, and most

importantly, Plaintiffs cannot demonstrate by clear and convincing evidence a

substantial likelihood of success on the merits because there is no First Amendment

right to record the interviews of the CCA. More than that, Plaintiffs claims are

properly a labor dispute over which the Ohio State Employment Relations Board

(“SERB”) has exclusive jurisdiction—a fact demonstrated by Plaintiff Hils’ signature

on the unfair labor practice charge filed by the FOP about these underlying facts.2

Further, because Plaintiffs are unable to establish a Constitutional violation or

likelihood of success on the merits, the remaining factors in the preliminary

injunction analysis weigh against the granting of the motion.

        A. A public employee’s desire to record work-related events does not
           implicate the First Amendment

2 Exhibit A is a copy of the Unfair Labor Practice Charge filed by the Fraternal Order of Police
(FOP), Lodge #69, signed by Plaintiff Dan Hils, President of FOP Lodge #69. The Court may take
judicial notice of this public record. See, e.g. Kostrezwa v. City of Troy, 247 F.3d 633, 644 (6th Cir.
2001).

{00344861-1}                                        4
   Case: 1:21-cv-00475-MRB Doc #: 11 Filed: 07/27/21 Page: 5 of 20 PAGEID #: 52




       There is not a substantial likelihood that Plaintiffs will prevail on the merits

of this case. Plaintiffs bring two underlying causes of action via 42 U.S.C. § 1983: (1)

an alleged violation of the First Amendment right to record and (2) a claim of First

Amendment retaliation. A prima facie case of First Amendment retaliation under 42

U.S.C. § 1983 requires a plaintiff to demonstrate that (1) they are engaged in

constitutionally protected activity, (2) defendants’ adverse action caused them to

suffer an injury that would likely chill a person of ordinary firmness from continuing

to engage in the activity, and (3) the adverse action was motivated, at least in part,

as a response to the exercise of their constitutional rights. Farhat v. Jopke, 370 F.3d

580, 588 (6th Cir. 2004). Therefore, to succeed on either claim, Plaintiffs must

establish that there is a constitutional right to record CCA interviews. They cannot

meet this burden as there is no general First Amendment right to record

governmental meetings; the right of access to gather news is limited; the CCA policy

is viewpoint neutral and reasonable; and the CCA policy represents a reasonable

restriction by a public employer on the conduct of its employees.

       1. Plaintiffs are not engaged in constitutionally protected activity as
          they do not have an established a right to record CCA interviews.
       Plaintiffs are not engaged in constitutionally protected activity as they do not

have a constitutional right to record CCA interviews. In an attempt to create such a

right, they have cited this court to multiple cases about people who have recorded

police activity that has occurred in public. Glik v. Cunniffe, 655 F.3d 78, 82 (1st Cir.

2011) (“The filming of government officials engaged in their duties in a public place,

including police officers performing their responsibilities, fits comfortably within


{00344861-1}                               5
   Case: 1:21-cv-00475-MRB Doc #: 11 Filed: 07/27/21 Page: 6 of 20 PAGEID #: 53




these [First Amendment] principles.”) (emphasis added); Gericke v. Begin, 753 F.3d

1, 7-8 (1st Cir. 2014) (extending Gilk to traffic stops, which also occur in public);

Smith v. City of Cumming, 212 F.3d 1332 (11th Cir. 2000) (there is “a First

Amendment right, subject to reasonable time, manner and place restrictions, to

photograph or videotape police conduct”); and Crawford v. Geier, 131 F.Supp.3d 703,

715 (S.D. Ohio 2015) (“that there is a First Amendment right openly to film police

officers carrying out their duties in public.”).

       Defendants do not question that there is a First Amendment right to film the

government officials, including police officers, carrying out their duties in public,

subject to normal time, manner, and place restrictions. Perhaps if the CCA conducted

its interviews in the middle of Fountain Square, the cases cited by Plaintiffs would

be applicable. But the fatal flaw in Plaintiffs’ analysis is that the CCA interviews do

not occur in public, nor are they open to the public at any time. In such a setting,

there is no constitutional right to record. As caselaw demonstrates, there is a practical

and constitutional world of difference between what takes place on a public street

and what takes place in an interview room.

       Even in settings where there is an unquestionable right for the public to attend

(which is not this case), courts have rejected a right to record. In Whiteland Woods,

L.P. v. Township of West Whiteland, the plaintiff, a real estate developer, asserted

that its First and Fourteenth Amendment rights were violated by the defendant

township’s refusal to allow the plaintiff to videotape a meeting of the township

planning commission. 193 F.3d 177, 178 (3rd Cir. 1998). The Whiteland Woods court



{00344861-1}                               6
   Case: 1:21-cv-00475-MRB Doc #: 11 Filed: 07/27/21 Page: 7 of 20 PAGEID #: 54




found [the plaintiff] had a constitutional right of access to the Planning Commission

meeting” but noted that “the public’s right of access is not absolute” and that “the

First Amendment does not require unfettered access to government information.” Id.

at 181-182. Finding that the plaintiff “had failed to demonstrate an essential nexus

between the right of access and a right to videotape the Planning Commission

proceedings,” the court concluded that its “right of access to Planning Commission

meetings did not create a federal constitutional right to videotape the meetings.” Id.

at 183-184.

       The Northern District of Ohio relied upon Whiteland Woods in Maple Heights

News v. Lanksy, where it found that First Amendment rights were not violated when

government officials removed the plaintiffs’ video camera from a council meeting. No.

1:15CV53, 2017 U.S. Dist. LEXIS 34639 (N.D. Ohio 2017). Analyzing the matter

under First Amendment right-of-access principles, the court explained that the

plaintiffs “failed to demonstrate any deprivation of their First Amendment rights, by

virtue of [the commissioner’s] removal of their video camera from the Maple Heights

City Council Meeting.” Other courts have reached the same conclusion. Rice v.

Kempker, 374 F.3d 675, 677-78 (8th Cir. 2004) (Media policy that prohibited cameras

or tape-recording devices of any kind in the witness area of execution room did not

infringe on liberties protected by First Amendment); Johnson v. Adams, 629 F.Supp.

1563, 1564 (E.D. Tex. 1986) (holding as matter of law that First Amendment did not

require that videotaping of commissioners’ court sessions be allowed).




{00344861-1}                              7
   Case: 1:21-cv-00475-MRB Doc #: 11 Filed: 07/27/21 Page: 8 of 20 PAGEID #: 55




Here, the public has no right to attend the CCA interviews. Plaintiffs are present as

a result of the conditions of their employment and the exercise of their collective

bargaining rights. Because their presence is specifically restricted to their public

employment, and not a right of the public to be present, Plaintiffs do not have a First

Amendment right to record CCA interviews, and the rest of their arguments fail.

       2. Plaintiffs’ presence at CCA interviews is required by their
          employment, not because of a right to gather news

       Plaintiffs suggest that they have a constitutionally protected right of access to

gather news. Of course, “[t]he constitutional guarantee of a free press ‘assures the

maintenance of our political system and an open society,’ and secures ‘the paramount

public interest in a free flow of information to the people concerning public officials.’”

Pell v. Procunier, 417 U.S. 817, 832, 94 S. Ct. 2800, 41 L. Ed. 2d 495 (1974) (citation

omitted). The Supreme Court has also, however, recognized that the First

Amendment right of access to information is qualified and subject to limitations: “The

right to speak and publish does not carry with it the unrestrained right to gather

information.” Zemel v. Rusk, 381 U.S. 1, 17, 85 S.Ct. 1271, 14 L.Ed.2d 179 (1965). As

such, “[i]t has generally been held that the First Amendment does not guarantee the

press a constitutional right of special access to information not available to the public

generally.” Branzburg v. Hayes, 408 U.S. 665, 684, 92 S.Ct. 2646, 33 L.Ed.2d 626

(1972).

       “The Constitution is neither a Freedom of Information Act nor an Official

Secrets Act,” and “[n]either the First Amendment nor the Fourteenth Amendment

mandates a right of access to government information or sources of information

{00344861-1}                                8
   Case: 1:21-cv-00475-MRB Doc #: 11 Filed: 07/27/21 Page: 9 of 20 PAGEID #: 56




within the government’s control.” Houchins v. KQED, Inc., 438 U.S. 1, 14-15, 98 S.Ct.

2588, 57 L.Ed.2d 553 (1978). “The right of access to government information ‘is not a

tool for judges to pry open the doors of state and federal agencies because they believe

that public access to this type of information would be a good idea. It is a qualified

right to certain “proceedings and documents filed therein” and nothing more.’”

Phillips v. DeWine, 841 F.3d 405, 419 (6th Cir. 2016) quoting Wood v. Ryan, 759 F.3d

1076 (9th Cir. 2014, Bybee, J., dissenting).

       As recognized by the Sixth Circuit, this line of jurisprudence has led to an

experience-and-logic test:

       First, the proceeding must be one for which there has been a “tradition
       of accessibility.” This inquiry requires a court to determine “whether the
       place and process [to which access is sought] has historically been open
       to the press and general public.” Second, public access must play a
       “significant positive role in the functioning of the particular process in
       question.” Moreover, even if these elements are satisfied, the right of
       access is a qualified one and must be outweighed by a strong
       countervailing interest in maintaining the confidentiality of the
       proceedings. Cincinnati Gas & Elec. Co. v. General Elec. Co., 854 F.2d
       900 (6th Cir. 1988) quoting Press-Enterprise v. Superior Court, 478 U.S.
       1, 106 S.Ct. 2735, 92 L.Ed.2d 1 (1986).

       In using that test, the Sixth Circuit has repeatedly found that there was no

right of the press to gather information. In Cincinnati Gas & Elec. Co., it found that

there was no right to access summary jury trials, which are mock trials aimed at

reaching settlement, because there is no tradition of accessibility to settlement

discussions and public access would have significant adverse effects on using

summary jury trials as a settlement device. Id. at 904. In Indianapolis Star v. United

States, the Sixth Circuit used that test to determine that the press is not guaranteed



{00344861-1}                               9
  Case: 1:21-cv-00475-MRB Doc #: 11 Filed: 07/27/21 Page: 10 of 20 PAGEID #: 57




access to search warrants. 692 F.3d 424 (6th Cir. 2012). In United States v. Miami

Univ., it applied those same principles in finding that the press would not be given

access to student disciplinary hearings. 394 F.3d 797 (6th Cir. 2002). And in Cyphert

v. Scotts Miracle-Gro Co., it used that test to find there was no right of access to

presentence reports, as well as no right of access to objections to those reports. 831

F.3d 765 (6th Cir. 2016).

       As the Sixth Circuit stated in Indianapolis Star, “the importance of the

confidentiality necessary for criminal investigations is well recognized.” 692 F.3d at

432 (citations omitted). There, the court was dealing with search warrants. Here, we

are dealing with an internal investigation of employee conduct. While this may be an

investigation into alleged police misconduct, which is unquestionably an issue of

public importance, even that does not create a First Amendment right of access. See

Paine v. City of Chicago, No. 06 C 3171, 2006 U.S. Dist. LEXIS 78182, *14-21 (N.D

Ill. 2006).

       Plaintiffs have not established that there is a First Amendment right to gather

news in CCA hearings. If such a right were to exist, it would exist only under Ohio

law under either its Open Meetings Act or Public Records law. Notably and rightfully

so, Plaintiffs have not suggested any violation of either.

       3. The CCA policy is viewpoint neutral and reasonable

       Even if Plaintiffs could have shown that there was a limited right of access to

CCA hearings, it would not change the fact that the CCA can prohibit third-party




{00344861-1}                               10
  Case: 1:21-cv-00475-MRB Doc #: 11 Filed: 07/27/21 Page: 11 of 20 PAGEID #: 58




recordings and, further, that the policy it currently has is viewpoint neutral and

reasonable.

       Just last year, in Enoch v. Hamilton Cty. Sheriff’s Office, the Sixth Circuit

considered whether sheriff deputies violated a person’s First Amendment rights by

arresting them in a courthouse hallway for violating a local court rule related to video

recording in the courthouse. 818 Fed.Appx. 398 (6th Cir. 2020). The rule in question

prohibited “recording ‘in any courtroom or hearing room, jury room, judge’s chambers

or ancillary area (to be determined in the sole discretion of the Court) without the

express permission of the Court.” Id. at 400 quoting Hamilton Cty. Common Pleas

Court R. 33(D)(6).

       Noting that the courthouse hallways amounted to a limited public forum, the

court found that “the government is not required to and does not allow persons to

engage in every type of speech” and “may restrict speech so long as the restrictions

are viewpoint neutral and ‘reasonable in light of the purpose to be served by the

forum.’” Id. quoting Hartman v. Thompson, 931 F.3d 471, 479 (6th Cir. 2019) and Good

News Club v. Milford Cent. Sch., 533 U.S. 98, 106, 121 S.Ct. 2093, 150 L.Ed.2d 151

(2001) (internal quotations omitted). Finding that “[n]o one denies that Rule 33(D)(6)

is a reasonable restriction on speech,” the Sixth Circuit concluded that the plaintiffs’

rights were not violated. Id. at 405.

       Here, the CCA policy on not allowing recordings is viewpoint neutral and

reasonable in light of the purpose to be served by the forum. It applies to all persons

and their representatives. It serves a governmental interest in maintaining order



{00344861-1}                              11
  Case: 1:21-cv-00475-MRB Doc #: 11 Filed: 07/27/21 Page: 12 of 20 PAGEID #: 59




during its proceedings. It ensures that what is discussed during the interview is not

improperly broadcast and, in turn, improperly used to influence the testimony of

others appearing before the CCA. And by creating its own recording that it both

preserves and ultimately provides to the officer, it leaves open adequate alternative

channels for communication. Maple Heights News, supra, 2017 U.S. Dist. LEXIS

34639 at *7-8; Whiteland, supra, 193 F.3d at 183.

       Plaintiffs, relying on the document attached to their Complaint, may argue

that the policy is not neutral because it specifically refers to one of them, Dan Hils,

by name. Plaintiffs’ exhibit, however, is a script created for specific interviews at

which Sgt. Hils was present. It refers to Hils because he is the person who has been

routinely making third-party recordings and who has refused to stop making those

recordings. While the script may refer to Hils, the policy applies to all persons being

interviewed and their representatives.

       The CCA has the right to control its proceedings and that right includes

prohibiting third-party recordings. Plaintiffs have not and cannot demonstrate

otherwise. They cannot, therefore, show that they were engaged in a constitutionally

protected activity and, in turn, cannot demonstrate any likelihood of success on the

merits. Yet even if they had, they still would not have proven a likelihood of success

on the merits because of the limitations placed on employee-speech.

       4. A public employee’s First Amendment rights at work are limited

       Even if the general public enjoyed a First Amendment right to record CCA

interviews, Plaintiffs have not shown that it is improper to limit their First



{00344861-1}                              12
  Case: 1:21-cv-00475-MRB Doc #: 11 Filed: 07/27/21 Page: 13 of 20 PAGEID #: 60




Amendment rights as a term of their employment. “When a citizen enters government

service, the citizen by necessity must accept certain limitations on her or her

freedom.” Garcetti v. Ceballos, 547 U.S. 410, 418 (2006). While a public employee does

not shed their First Amendment rights merely because of their government

employment, the First Amendment’s protection is not as robust as it is in other

contexts. In particular, public employee speech receives First Amendment protection

only when the employee “speak[s] as a citizen addressing mattes of public concern.”

Id. at 417 citing Pickering v. Bd. of Educ. Of Twp. High Sch. Dist. 205, Will Cty., 391

U.S. 563, 568 (1968). In adopting this limitation, the Court sought to accommodate

the inherent tension between affording public employees adequate First Amendment

protection without constitutionalizing every employee grievance. Id. at 420.

       Evaluation of this balance is done via a three-step inquiry. The first question

is whether the speech at issue was made pursuant to the employee’s official duties.

Garceti, 547 U.S. at 417. Speech “pursuant to the employee’s official duties” or

“employee-speech” is unprotected. Id. at 413. For speech outside that realm, where

an employee is speaking as a citizen, or “citizen-speech,” the second step asks whether

the speech touches on a matter of public concern. Id. If Plaintiffs’ speech here was

either (1) employee-speech or (2) citizen-speech that did not involve a matter of public

concern, then their First Amendment claim fails as a matter of law. If, however, they

satisfy the first two inquiries, then the third step requires a balancing of Plaintiffs’

First Amendment rights with the City’s need to promote “the efficiency of the public




{00344861-1}                              13
  Case: 1:21-cv-00475-MRB Doc #: 11 Filed: 07/27/21 Page: 14 of 20 PAGEID #: 61




services it performs through its employees.” Id. at 417 (quotation and citation

omitted).

       While Garcetti is instructive, it is not the last work the Supreme Court has

issued on the employee-speech/citizen-speech distinction. In Lane v. Franks, the

Court modified Garcetti’s “official duties” language by adding the term “ordinary.”

573 U.S. 228, 240 (2014). So, under Lane, to take advantage of the “official duties”

exception to the First Amendment protection, the public employer must show the

speech related to the employee’s “ordinary job responsibilities.” Id. And the Sixth

Circuit more recently concluded that the Court’s intent in adding the word “ordinary”

was to avoid transforming broad swaths of speech by employees into unprotected

employee-speech “simply because it concern[ed] . . . the speaker’s public employment.

Mayhew v. Town of Smyrna, 856 F.3d 456, 463 (6th Cir. 2017). “Determining whether

an employee speaks as a private citizen or as a public employee can be challenging,”

but the “inquiry is a practical one.” Id. at 464 (quotation omitted). This inquiry is a

legal question for the court to resolve. Id. at 462-646 quoting Connick v. Myers, 461

U.S. 138, 148, n.7 (1983); see also, Fox v. Traverse City Area pub. Sch. Bd. of Educ.,

605 F.3d 346, 350 (6th Cir. 2010).

       The speech at issue here was made by police officers during an investigatory

hearing taking place with a CCA investigator which was mandatory as a condition of

their employment or required as part of their role as a union representative. Plaintiffs

cannot plausibly allege that their speech at issue here was pursuant to their ordinary

and official duties. Therefore, they are not entitled to First Amendment protections



{00344861-1}                              14
  Case: 1:21-cv-00475-MRB Doc #: 11 Filed: 07/27/21 Page: 15 of 20 PAGEID #: 62




for them. At most, they have a dispute related to the terms of their employment, as

evidenced by the unfair labor practice charge filed by the FOP.

       B.      SERB has exclusive jurisdiction over Plaintiffs’ claims

       For the reasons articulated above, Plaintiffs’ First amendment claims have no

merit. However, to the extent Plaintiffs’ have properly articulated concerns about

the conduct of the City Defendants, these concerns constitute allegations of unfair

labor practices that must be resolved by the Ohio State Employment Relations Board

(“SERB”). This conclusion is evidenced most forcefully by the fact that Plaintiffs’

labor union, the FOP, filed an unfair labor practice charge stemming from the

identical facts at issue in this case and the charge was signed by FOP President,

Plaintiff Hils.

   In creating Chapter 4117 of the Ohio Revised Code, the Ohio legislature

established a comprehensive legal framework “for the resolution of public sector labor

disputes by creating a series of new rights and setting forth specific procedures and

remedies for the vindication of those rights.” Franklin County Law Enforcement

Ass’n, 59 Ohio St. 3d 167, 169 (1991). Id. Specifically, R.C. 4117.11 provides that

public employees and employers have a right to be free from “unfair labor practices.”

       Where employees have alleged an unfair labor practices, Chapter 4117 does

not provide for the filing of an original complaint in common pleas court.

Franklin County Law Enforcement Ass’n, 59 Ohio St. 3d at 170. Rather, the remedies

and procedures outlined in Chapter 4117 are exclusive.        Id. See also, Zafiru v.

Cleveland Mun. Sch. Dist., 448 Fed. Appx. 531, 546 (6th Cir. 2011) (Finding that



{00344861-1}                              15
  Case: 1:21-cv-00475-MRB Doc #: 11 Filed: 07/27/21 Page: 16 of 20 PAGEID #: 63




where a complaint is “essentially an allegation of an unfair labor practice,” SERB has

exclusive jurisdiction and the courts cannot review such claims on primary

jurisdiction); Bero v. Eastern Knox County Joint Fire Dist., 2011 U.S. Dist. LEXIS

124570 *8 (S.D. Ohio Oct. 27, 2011) (Finding the federal court did not have

jurisdiction over plaintiff’s claim of retaliation for union activity because SERB

exercises exclusive jurisdiction over claims which meet the state law definition of an

unfair labor practice). Therefore, the jurisdictional analysis of Plaintiffs’ allegations

hinges on whether the claims they assert constitute an unfair labor practice.

       Although Plaintiffs’ attempt to shroud their allegations in First Amendment

terminology, they essentially assert three basic claims.        First, City Defendants

prevented the Plaintiffs from recording interviews conducted by the CCA. Second,

City Defendants threatened or otherwise caused Plaintiffs to remove their designated

representative from an interview. Third, City Defendants have retaliated against

Plaintiffs for asserting their rights to record and engage union representation.

       In every respect, Plaintiffs are asserting collective bargaining rights created

by Chapter 4117. With respect to Plaintiffs’ first claim that they were prevented from

recording interviews, it is clear that R.C. 4117.11(A)(1) applies. That section states

that is an unfair labor practice for a public employer to “restrain or coerce employees

in the exercise of the rights guaranteed in Chapter 4117 of the Revised Code.” See,

e.g., In the Matter of City of Cincinnati, SERB No. 93-010 (6-10-93)( (Discussing

whether tape-recording of pre-disciplinary interviews is a permissive or mandatory




{00344861-1}                               16
    Case: 1:21-cv-00475-MRB Doc #: 11 Filed: 07/27/21 Page: 17 of 20 PAGEID #: 64




subject of bargaining under 4117.11).3 Similarly, regarding the second claim, the level

of participation to be afforded a union representative and a union representative’s

entitlement to participate in meetings between employee and employers are clearly

the subject of the collective bargaining rights embodied in Chapter 4117.                     R.C.

4117.03 protects public employee’s right to representation by an employee

organization. See, e.g., In the Matter of City of Cleveland, SERB No. 1997-017 (11-21-

97) (Discussing the level of participation that should have been afforded to a union

representative during an investigatory issue under R.C. 4117.11(A)(1))4; In the Matter

of State of Ohio, Bureau of Workers’ Compensation, 1995-023 (12-29-95) (Discussing

whether R.C. 4117.11 was violated when a public employee union representative was

excluded from a meeting that was non-routine and relevant to the employer employee

relationship.)5.

        Lastly, with respect to Plaintiff’s claim of retaliation, R.C. 4117.11(A)(3) states

that it is an unfair labor practice for a public employer, its agents, or representatives

to discriminate in regard to any term or condition of employment on the basis of the

exercise of rights guaranteed by Chapter 4117. Claims regarding regulation that are

predicated on the City’s interference with Plaintiffs’ right to union representation are

expressly reserved to the exclusive jurisdiction of SERB.




3 A copy of this SERB decision is publicly available and can be found at:
https://serb.ohio.gov/wps/portal/gov/serb/documents-and-decisions/board-opinions/opinion-93-010
4 A copy of this SERB decision is publicly available and can be found at:

https://serb.ohio.gov/wps/portal/gov/serb/documents-and-decisions/board-opinions/opinion-97-017
5 A copy of this SERB decision is publicly available and can be found at:

https://serb.ohio.gov/wps/portal/gov/serb/documents-and-decisions/board-opinions/opinion-95-023

{00344861-1}                                    17
  Case: 1:21-cv-00475-MRB Doc #: 11 Filed: 07/27/21 Page: 18 of 20 PAGEID #: 65




       Here, despite Plaintiffs’ best efforts to cast their claims as constitutional

violations to be resolved by the federal judiciary, Plaintiffs have not asserted any

claims that fall outside the scope of Chapter 4117. See generally, Franklin Cty. Law

Enforcement Assn. 59 Ohio St. 3d at 169. Limited exceptions to SERB’s exclusive

jurisdiction based on the assertion of rights arising in a capacity other than as a

public employer do not apply here; Plaintiffs’ claims necessarily depend on their

public employee status and the vindication of rights that arise under Chapter 4117.

       Accordingly, Plaintiffs cannot obtain the relief they are seeking from this

Court, as this Court lacks original jurisdiction. Bero, 2001 U.S. Dist. LEXIS at *8.

SERB has the ability to render any judgment Plaintiffs seek, including temporary or

injunctive relief, which SERB could seek on Plaintiffs’ behalf by petition to this Court

if SERB deems it appropriate. Ohio Rev. Code 4117.12(C).

       C.      The remaining factors of the preliminary injunction analysis
               further indicate the motion should be denied

       Although the “likelihood of success” prong has been deemed the most

important to a court’s analysis and is often determinative, it is useful to consider the

other three factors as they relate to Plaintiffs’ claims. Connection Distrib. Co. v. Reno,

154 F.3d 281, 288 (6th Cir. 1998). First, because Plaintiffs are unable to establish a

substantial likelihood of success on the merits of their First Amendment claim, they

are equally unable to establish the possibility of irreparable harm as a result of the

deprivation of the claimed free speech rights. Cf. Dayton Area Visually Impaired

Persons, Inc. v. Fisher, 70 F.3d 1474, 1490 (6th Cir. 1995). Similarly, the lack of First

Amendment infringement also cuts against a finding as whether the public interest


{00344861-1}                               18
    Case: 1:21-cv-00475-MRB Doc #: 11 Filed: 07/27/21 Page: 19 of 20 PAGEID #: 66




is at issue is also dependent of a determination of likelihood success on the merits.

Connection Distrib. Co., 154 F.3d at 288. Additionally, the risk of possible harm to

Plaintiffs or the general public is minimal in this situation as the City has

affirmatively agreed to continue recording the entirety of all CCA interviews.6 Given

the absence of a likelihood of success on the merits and irreparable harm, the Court

need not evaluate or balance the remaining factors. See Patio Enclosures, Inc. v.

Herbst, 39 Fed. Appx. 964, 970 (6th Cir. 2002). Thus, in total, these factors weigh

against the issuance of a temporary restraining order or preliminary injunction.


    IV.     Conclusion


          Plaintiffs’ Motion for a Temporary Restraining Order and Preliminary

Injunction should be denied.


Respectfully submitted,


                                            ANDREW W. GARTH (0088905)
                                            City Solicitor

                                            /s/ Lauren Creditt Mai
                                            Emily Smart Woerner (0089349)
                                            Deputy City Solicitor
                                            Lauren Creditt Mai (0089498)
                                            Scott M. Heenan (0075734)
                                            Assistant City Solicitors
                                            Room 214, City Hall
                                            801 Plum Street
                                            Cincinnati, Ohio 45202
                                            Phone: (513) 352-4703
                                            Fax: (513) 352-1515
                                            E-mail: lauren.credittmai@cincinnati-oh.gov
                                            Trial Counsel Defendants

6City Defendants acknowledge there is a factual dispute regarding whether CCA investigators
previously stopped or “selectively recorded” interviews.

{00344861-1}                                   19
  Case: 1:21-cv-00475-MRB Doc #: 11 Filed: 07/27/21 Page: 20 of 20 PAGEID #: 67




                           CERTIFICATE OF SERVICE


       I hereby certify that on July 27, 2021, a true and accurate copy of the foregoing

Notice of Appearance was filed electronically. Notice of this filing will be sent to all

parties by operation of the Court's electronic filing system and copies will be mailed

to those parties who are not served via the Court's electronic filing system. Parties

may access this filing through the Court's system.




                                        /s/ Lauren Creditt Mai
                                        Lauren Creditt Mai (0089498)




{00344861-1}                               20
